Citation Nr: 0708165	
Decision Date: 03/19/07    Archive Date: 04/09/07

DOCKET NO.  03-15 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a right shoulder 
disability.

3.  Entitlement to service connection for a bilateral hip 
disability.

4.  Entitlement to service connection for a bilateral knee 
disability.

5.  Entitlement to service connection for a bilateral foot 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active service from March 1957 to March 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The Board denied the veteran's claims in January 2005, and 
the veteran appealed to the Court of Appeals for Veterans 
Claims (Court).  In a November 2006 order, the Court vacated 
the Board's January 2005 decision and remanded the matters 
for readjudication.


FINDINGS OF FACT

1.  Hypertension was not manifest during active service or 
within one year of separation from active service, and 
hypertension is not otherwise related to the veteran's active 
service.

2.  A chronic right shoulder disability was not manifest 
during active service, degenerative arthritis of the right 
shoulder was not manifest within one year of separation from 
active service, and a  right shoulder disability is not 
otherwise related to the veteran's active service.

3.  Degenerative arthritis of the hips was not manifest 
during active service or within one year of separation from 
active service, and degenerative arthritis of the hips is not 
otherwise related to the veteran's active service.

4.  Degenerative arthritis of the knees was not manifest 
during active service or within one year of separation from 
active service, and degenerative arthritis of the knees is 
not otherwise related to the veteran's active service.

5.  Degenerative arthritis of the feet was not manifest 
during active service or within one year of separation from 
active service, and degenerative arthritis of the feet is not 
otherwise related to the veteran's active service.


CONCLUSION OF LAW

1.  Hypertension was not incurred in or aggravated by service 
and may not be presumed to have been incurred during service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

2.  A right shoulder disability was not incurred in or 
aggravated by service and degenerative arthritis of the right 
shoulder may not be presumed to have been incurred during 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2006).

3.  Degenerative arthritis of the hips was not incurred in or 
aggravated by service and may not be presumed to have been 
incurred during service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2006).

4.  Degenerative arthritis of the knees was not incurred in 
or aggravated by service and may not be presumed to have been 
incurred during service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2006).

5.  Degenerative arthritis of the feet was not incurred in or 
aggravated by service and may not be presumed to have been 
incurred during service. 38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In the present case, the veteran's claims were received in 
July 2000 and December 2001.  A letter dated in August 2000 
informed the veteran that the National Personnel Records 
Center (NPRC) had experienced a fire in July 1973, and that 
his records had likely been destroyed.  He was asked to 
complete additional forms so that the RO could request any 
available information pertaining to the veteran's claim from 
the service department.  

An April 2001 letter informed the veteran of the VCAA.  It 
asked the veteran to identify treatment of his claimed 
disabilities.  It told the veteran that records had been 
requested from the service department.  

A December 2003 letter informed the veteran that efforts to 
obtain service medical records from the service department 
had been unsuccessful, and asked him to submit any copies he 
might have.  He was also asked for the name and location of 
any military or VA facility at which he had received 
treatment.  The letter provided the veteran with the status 
of his claim, listing the evidence received and telling him 
the assistance VA would provide in obtaining evidence 
supportive of his claims.  He was told of the evidence and 
information necessary to substantiate his claims.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Although the 
notices were provided to the veteran both before and after 
the initial adjudication, the veteran has not been prejudiced 
thereby.  The content of the notice provided to the veteran 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the veteran been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim. 

As the Federal Circuit Court has stated, it is not required 
"that VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.  

In addition, identified treatment records have been obtained 
and associated with the record.  The RO has made repeated 
attempts to secure records from the service department, 
without success.  The Board is unaware of any outstanding 
evidence or information that could be obtained in support of 
the veteran's claim.  Therefore, the Board is also satisfied 
that the RO has complied with the duty to assist requirements 
of the VCAA and the implementing regulations.  In sum, the 
Board finds that VA's duty to the veteran has been satisfied.  
38 C.F.R. § 3.103 (2006).  For the foregoing reasons, it is 
not prejudicial to the appellant for the Board to finally 
decide this appeal.

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  The Board notes that the veteran was not 
provided with notice of the types of evidence necessary to 
establish a disability rating or an effective date.  However, 
the Board finds no prejudice to the appellant in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
appellant has been prejudiced thereby).  In that regard, as 
the Board concludes below that the preponderance of the 
evidence is against the veteran's claims, any questions as to 
the effective date to be assigned or ratings to be assigned 
are rendered moot.

The Board additionally notes that the veteran's service 
medical records were apparently destroyed in a 1973 fire at 
the NPRC.  The veteran was informed of the fact that his 
service medical records were unavailable, and that 
alternative documents would be sought.  The record reflects 
that the RO made numerous attempts to secure any records 
referable to the veteran, but was unsuccessful.

The United States Court of Appeals for Veterans Claims 
(Court) has held that in cases where records once in the 
hands of the government are lost, the Board has a heightened 
obligation to explain its findings and conclusions and to 
consider carefully the benefit-of-the-doubt rule where 
applicable.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  The analysis below has been undertaken with this 
heightened duty in mind.  The case law does not, however, 
lower the legal standard for proving a claim for service 
connection but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the claimant.  See Russo v. Brown, 9 Vet. 
App. 46 (1996).

Factual Background

In an August 2000 statement, the veteran indicated that he 
was sent to Korea in October 1957, and had many problems with 
his feet, legs, and knees.  He stated that he made numerous 
visits to military doctors in Seoul.  He indicated that he 
had "been able to make it" until some months back when his 
knee popped while he was taking a shower.  He noted that he 
then visited a VA facility for treatment.  He stated that he 
was a barber by trade and was greatly hampered by his knee 
and shoulder problems.

VA medical records first show diagnoses of hypertension and 
degenerative arthritis and probable postural stress on the 
right neck and shoulder in October 2000. 

An August 2001 report of contact reflects that the veteran 
spoke to RO personnel and stated that he could not remember 
specific dates that he was treated for his claimed 
conditions.  He was told that the RO would make one more 
attempt to search for records.

VA medical records first show a diagnosis of degenerative 
arthritis of the hips, knees, and feet in April 2002. 

In a statement submitted in August 2002, the veteran reported 
that he had problems with his lower extremities during 
service and that he was hospitalized for several weeks due to 
that symptomatology. 

In other statements submitted in August 2002, a relative and 
an associate of the veteran indicated that the veteran had 
had problems with his knees and feet after active service.  
The relative stated that she had known the veteran prior to 
service, and that he was healthy before he entered the 
service.  She noted that after the veteran's discharge he 
continued to have problems but managed to work.  She stated 
that the problems became more noticeable as the years 
progressed.  The associate noted that he had known the 
veteran since their early school days and that he was healthy 
and active.  He noted that since the veteran's return from 
service, he very often moved slowly and carefully to avoid 
pain in his feet and knees.

Analysis

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 2002).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b) (2006).  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  Id.  

Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be granted for a cardiovascular 
disorder or arthritis when it is manifested to a compensable 
degree within one year following discharge from active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno v. Brown, 6 Vet. 
App. 465, 470 (1994).  However, as lay person, he is not 
competent to offer opinions on medical diagnosis or 
causation, and the Board may not accept unsupported lay 
speculation with regard to medical issues.  See Moray v. 
Brown, 5 Vet. App. 211 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 482 (1992).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C. § 
5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990) (holding that a claimant need only 
demonstrate that there is an "approximate balance of positive 
and negative evidence" in order to prevail).

        Hypertension

The first diagnosis of hypertension was made in October 2000, 
more than 41 years after active service. While the veteran 
has maintained that he has had hypertension since active 
service, he has not been shown to be a medical expert.  
Therefore, he is not qualified to express an opinion 
regarding a medical diagnosis.  It is the province of trained 
health care professionals to enter conclusions which require 
medical expertise, such as opinions as to diagnosis, and the 
veteran's lay opinion cannot be accepted as competent 
evidence to the extent that it purports to establish such 
medical diagnosis.  See Espiritu, at 494-95.  There is also 
no competent medical evidence relating the hypertension to 
active service.

In sum, the only evidence supporting the veteran's claim is 
his own contention that he has had hypertension since service 
and the competent evidence showing that he currently has 
hypertension.  However, there is no record of a chronic 
disorder during service or within the first post-service 
year.  There is no evidence demonstrating continuity of 
symptomatology after service.  Specifically, there is a lack 
of any documentation in the veteran's post-service medical 
records that he complained of having high blood pressure, was 
treated for high blood pressure or hypertension prior to 
2000, or was diagnosed as having hypertension prior to 2000, 
over 41 years after active service.  

In evaluating the veteran's contention, the Board again notes 
that lay statements regarding matters that require medical 
expertise are not competent medical evidence.  Espiritu, 
supra.  That is, the veteran is not competent to state the 
date of onset or etiology of his hypertension, nor is he 
competent to relate it to service.

Put simply, the evidence does not establish that the veteran 
had hypertension during active service or within one year of 
separation from active service, or that his hypertension is 
otherwise related to active service.  Accordingly, the Board 
concludes that hypertension was not incurred in or aggravated 
by service, nor may it be presumed to have so been incurred.  

The preponderance of the evidence is against the claim, and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert, supra. 

        Right Shoulder Disability

The first evidence of a diagnosis of degenerative arthritis 
and probable postural stress on the right shoulder was made 
in October 2000, more than 41 years after the veteran's 
discharge from active service.  While the veteran has 
asserted that he has had a right shoulder disability since 
active service, he is not competent to state the date of 
onset or etiology of his right shoulder disability, nor is he 
competent to relate it to service.  Espiritu, supra.  

Moreover, the competent medical evidence does not relate the 
diagnosis of a right shoulder disability to active service.  
In sum, the evidence supporting the veteran's claim is 
limited to his own contention that he has had a right 
shoulder disability since service and the competent evidence 
showing that he currently has a right shoulder disability.   
There is no record of a chronic disorder during service or 
within the first post-service year.  There is no continuity 
of symptomatology after service.  Specifically, there is a 
lack of any documentation in the veteran's post-service 
medical records that he complained of any right shoulder 
symptomatology since active service, was treated for right 
shoulder symptomatology prior to 2000, or was diagnosed as 
having a right shoulder disability prior to 2000.  As such, 
the evidence establishes a remote, post-service onset of this 
claimed disability.  

The evidence demonstrates that the veteran did not have a 
chronic right shoulder disorder during active service, right 
shoulder degenerative arthritis within one year of separation 
from active service, or that his right shoulder disorder is 
not otherwise related to active service.  Therefore, the 
Board concludes that a right shoulder disability was not 
incurred in or aggravated by service, and that arthritis may 
not be presumed to have been incurred in service.  

The preponderance of the evidence is against the claim, and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert, supra.. 

        Bilateral Disabilities of the Hips, Knees, and Feet

The first diagnosis of degenerative arthritis of the hips, 
knees, and feet was made in April 2002, more than 43 years 
after the veteran's active service.  While the veteran, a 
relative, and a friend have asserted that the veteran has had 
symptomatology in the lower extremities since active service, 
they are not competent to state the date of onset or etiology 
of degenerative arthritis of the hips, knees, and feet, nor 
are they competent to relate it to service.  Espiritu, supra.  

The Board also notes that the competent medical evidence does 
not relate the diagnosis of degenerative arthritis of the 
hips, knees, and feet to active service. Although the 
veteran's representative has argued that the various lay 
statements may be sufficient to establish service connection, 
the various lay statements of continuing symptoms do not 
establish the required nexus because a relationship between 
the present disability and the continuity of symptomatology 
demonstrated is not a relationship as to which a lay person's 
observation is competent.  See Savage v. Gober, 10 Vet. App. 
488, 497 (1997).

The evidence supporting the veteran's claim consists of his 
own assertion of 
in-service treatment for lower extremity symptomatology, 
statements made by the veteran and others regarding lower 
extremity symptomatology since service, and the competent 
evidence showing that he currently has degenerative arthritis 
of the hips, knees, and feet.  However, there is no record of 
a chronic disorder during service or within the first post-
service year.  There is no competent medical evidence 
relating the reported continuity of symptomatology after 
service to the current disability.  Specifically, there is a 
lack of any documentation in the veteran's post-service 
medical records that he complained of having had lower 
extremity symptomatology since active service, was treated 
for lower extremity symptomatology prior to 2002, or was 
diagnosed as having a lower extremity disability prior to 
2002, more than 43 years after active service.

In other words, the evidence shows that the veteran did not 
have degenerative arthritis of the hips, knees, and feet 
during active service or within one year of separation from 
active service, and that his degenerative arthritis of the 
hips, knees, and feet is not otherwise related to active 
service.  Therefore, the Board finds that degenerative 
arthritis of the hips, knees, and feet was not incurred in or 
aggravated by service, nor may it be presumed to have so been 
incurred.  

The preponderance of the evidence is against these claims, 
and there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert, supra.  

	General Discussion

The Board is aware that the veteran's service medical records 
are missing.  However, there is no competent evidence of the 
claimed disabilities within one year of separation from 
service or within 10 or 20 years from separation from 
service. The Court has established that symptoms, not 
treatment, are the essence of continuity of symptomatology.  
However, in a merits context, the lack of evidence of 
treatment may bear on the credibility of the evidence of 
continuity.  Savage, supra.  In this case, the evidence 
demonstrates a remote post-service onset of the veteran's 
claimed disabilities.  A significant period elapsed between 
the veteran's discharge from service and his first identified 
treatment for any of his claimed disabilities.  In fact, in 
an August 2000 statement, the veteran reported that he had 
sought treatment only recently.  The record is otherwise 
devoid of any indicia of disability until many years after 
the veteran's discharge from active service.  The veteran has 
been provided with ample opportunities to identify or submit 
competent evidence showing diagnoses of his claimed 
disabilities or treatment therefor, and has also been made 
aware of the requirements for establishing service 
connection.  However, he has not identified any evidence of 
treatment prior to 2000, and the Board concludes that the 
veteran's assertions of continuity are completely unsupported 
by the record.

The veteran also argues that VA has not satisfied its duty to 
assist, suggesting that VA did not obtain a thorough and 
contemporaneous medical examination to address the etiology 
of his claimed disabilities.  The Board again notes that 
apart from the  unsubstantiated lay assertions by the veteran 
and others of a relationship between the currently claimed 
disabilities and service, there is no competent medical 
evidence of record even suggesting any such relationship.  In 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003), the U.S. 
Court of Appeals for the Federal Circuit concluded that the 
duty to afford a VA examination to determine etiology is 
triggered only when a claimant has presented some evidence of 
a relationship between a current disability and service; the 
presence of a disability is not sufficient to mandate the 
agency to provide an examination.  In the present case, the 
only evidence of a relationship between the claimed 
disabilities and service consists of unsubstantiated lay 
statements.  The competent medical evidence does not suggest 
such a relationship.  As such, the Board has concluded that 
no further evidentiary development, to include a VA 
examination, would assist the veteran in establishing his 
claims for service connection.


ORDER

Service connection for hypertension is denied.

Service connection for a right shoulder disability is denied.

Service connection for a bilateral hip disability is denied.

Service connection for a bilateral knee disability is denied.

Service connection for a bilateral foot disability is denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


